DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the process" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the backside" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Note the dependent claims 2-5 necessarily inherit the indefiniteness of the claims on which they depend.
A.	Prior-art rejections based at least in part by Crema

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crema (US 2019/0295934 A1).
Regarding independent claim 1, Figure 2A-2B of Crema disclose a no-lead package semiconductor device (¶0039) comprising a die 130 attached to a metal substrate 120/160 (collectively 120 “lead” and 160 “die pad”, which is formed of metal- ¶¶0029-0030), a metal (i.e., “additional plating or coating layer”- ¶0029) disposed on a backside of the metal substrate 102/106, an exposed mold compound 150 (“encapsulation layer”- ¶0024) between corrosion-resistant metal flanges 122 (“outer segment”- ¶0022) which includes a corrosion resistant metal or metal alloy (¶0034).
Additionally, regarding the claim limitation “formed by the process comprising: attaching a die to a metal substrate; patterning and etching metal from the backside of the metal substrate to result in exposed mold compound according to a pattern defined by the exposed mold compound; depositing metal on the backside of the metal substrate and the exposed mold compound; providing polymerized photoresist over the metal deposited on the backside of the metal substrate and the exposed mold compound, according to the pattern defined by the exposed mold compound; electroplating the backside of the metal substrate with a corrosion resistant metal or metal alloy; removing the polymerized photoresist, to expose metal thereunder; and etching away exposed metal, leaving patterned mold compound between corrosion-resistant metal flanges” which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same.
Regarding claim 2, Figure 2A-2B of Crema disclose wherein in the no-lead semiconductor package is selected from the group consisting of a quad flat no-lead package and a small outline no-lead package (¶¶0022, 0039).
Regarding claim 3, Figure 2A-2B of Crema disclose wherein the metal substrate 120/160 is made of copper (¶¶0029-0030).
Regarding claim 4, the claim limitation “wherein the metal deposited on the backside of the metal substrate is sputtered on the backside of the metal substrate” which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Crema in view of Cao et al. (US 2019/0368065 A1, hereinafter “Cao”).
Regarding claim 5, Figure 2A-2B of Crema disclose the metal, which is a plating layer, on the substrate 120/160 backside comprises nickel and/or other suitable coating materials (¶0029).
Crema does not expressly disclose wherein the metal is a metal selected from the group consisting of tungsten, nickel tungsten, tin and a combination thereof.
Cao discloses a plating layer which comprises nickel tungsten (¶0029).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crema such that the metal deposited on the substrate backside is nickel tungsten as taught by Cao for the purpose of utilizing a suitable and well-known composition for a plating layer which deters unfavorable chemical reactions with an underlying material layer, component, or body of material (Cao ¶0029).
Additionally, regarding the claim limitation “wherein the metal sputtered on the substrate backside” which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same.
B.	Prior-art rejections based at least in part by Lin

Claim Rejections - 35 USC § 102
Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2018/0158770 A1, hereinafter “Lin”).
Regarding independent claim 6, Figures 34-35 of Lin disclose a semiconductor package comprising: 
a metal substrate 156/158 (collectively 156 “metal paddle” and 158 “metal film”- ¶0059) having a front side (i.e., the bottom side of 156/158), a backside (i.e., the top side of 156/158) and four side edges; 
a semiconductor die 61 (“semiconductor device... chip”- ¶0060 including the bonding elements used for the “gold or copper ball bonding, or gold or aluminum wedge bonding”- ¶0060), directly attached to the backside of the metal substrate 156/158, through a cavity 305 (“cavity”- ¶0059) by a metal-to-metal connection via the gold or copper ball bonding, or gold or aluminum wedge bonding with 156/158 (¶0060); and 
a plurality of metal flanges 13 (“metal leads”- ¶0062), located on at least two side edges of the backside, each metal flange 13 being separated from an adjacent metal flange by mold compound 30 (“resin compound”- ¶0062), the plurality of metal flanges 13 having a surface being covered by tungsten (i.e., the “plating bus layer” which comprises tungsten- ¶0072).
Regarding claim 7, Figures 34-35 of Lin disclose wherein the plurality of metal flanges 13 are located on the four side edges of the backside.
C.	Prior-art rejections based at least in part by Tollafield
Claim Rejections - 35 USC § 103
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tollafield (US 2015/0270205 A1) in view of Dubin (US 2015/0206861 A1).
Regarding independent claim 8, Figure 3-6 of Tollafield disclose a no-lead package semiconductor device (¶¶0058, 0063) comprising: 
a metal substrate 62/64 (62 “die pad” and 64 “electrical contacts”, which comprise a metal- ¶0063) having a front side, a backside and four side edges; 
a thermally conductive pad 66 (“conductive shim”- ¶0063) lying on the front side of the metal substrate 62/64; 
a semiconductor die 61 (“integrated circuit”- ¶0063) attached to the thermally conductive pad 66; and 
a plurality of metal flanges 64 (“electrical contacts”- ¶0063) on the backside, each metal flange 64 being separated from an adjacent metal flange 64 by mold compound 65 (“resin casing”- ¶0063), the plurality of metal flanges 64 having a surface being covered by a bonding material such as solder 601 (“solder”- ¶0063).
Tollafield does not expressly disclose wherein the bonding material is nickel tungsten.
Dubin discloses a semiconductor device package comprising a bonding material such as solder of nickel tungsten (¶0026).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tollafield such that the bonding material is nickel tungsten for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), such as a suitable and well-known type of bonding material.
Regarding claim 9, Figure 3 and 5-6 of Tollafield disclose wherein the plurality of metal flanges 64 (which are analogous to 34 and 54) are located on the four side edges of the backside.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bai et al. (US 2016/0056097 A1), which discloses a no-lead package semiconductor device comprising a die attached to a metal substrate, exposed mold compound between metal flanges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895